        Case 1:19-cv-03224-RJL Document 27 Filed 11/08/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                                   )
CHARLES M. KUPPERMAN,                              )
                                                   )
                    Plaintiff,                     )
                                                   )
JOHN MICHAEL MULVANEY,                             )
                                                   )
                    Proposed Intervenor-Plaintiff, )
                                                   )
        v.                                         ) Civil Action No. 1:19-cv-03224-RJL
                                                   )
UNITED STATES HOUSE OF                             )
REPRESENTATIVES,                                   )
                                                   )
                    Defendant,                     )
                                                   )
THE HONORABLE DONALD J. TRUMP,                     )
in his official capacity as President of the       )
United States,                                     )
                                                   )
                    Defendant,                     )
                                                   )
THE HONORABLE NANCY PELOSI,                        )
in her official capacity as Speaker of the         )
United States House of Representatives,            )
                                                   )
                    Defendant,                     )
                                                   )
THE HOUSE PERMANENT SELECT                         )
COMMITTEE ON INTELLIGENCE,                         )
                                                   )
                    Proposed Defendant,            )
                                                   )
THE HONORABLE ADAM B. SCHIFF,                      )
in his official capacity as Chairman of the        )
House Permanent Select Committee                   )
on Intelligence,                                   )
                                                   )
                    Defendant,                     )
                                                   )
         Case 1:19-cv-03224-RJL Document 27 Filed 11/08/19 Page 2 of 2



THE HOUSE COMMITTEE ON FOREIGN                  )
AFFAIRS,                                        )
                                                )
                    Proposed Defendant,         )
                                                )
THE HONORABLE ELIOT L. ENGEL,                   )
in his official capacity as Chairman of the     )
House Committee on Foreign Affairs,             )
                                                )
                    Defendant,                  )
                                                )
THE HOUSE COMMITTEE ON OVERSIGHT                )
AND REFORM,                                     )
                                                )
                    Proposed Defendant,         )
                                                )
THE HONORABLE CAROLYN B. MALONEY, )
in her official capacity as Acting Chair of the )
House Committee on Oversight and Reform,        )
                                                )
                    Defendant.                  )
__________________________________________)

                                NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that Christopher C. Muha, a member of this bar in good

standing, hereby notices his appearance for Proposed Intervenor-Plaintiff John Michael

Mulvaney.



                                                   Respectfully submitted,


DATED: November 8, 2019                            /s/ Christopher C. Muha
                                                   Christopher C. Muha (DC Bar No. 987116)
                                                   KAISERDILLON PLLC
                                                   1099 14th Street NW – 8th Floor West
                                                   Washington, DC 20005
                                                   T: (202) 640-2850
                                                   F: (202) 280-1034
                                                   cmuha@kaiserdillon.com

                                                   Attorney for John Michael Mulvaney



                                             -2-
